ITEMID: 001-102757
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF TSIVELIS v. GREECE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Anatoly Kovler;Elisabeth Steiner;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1963 and he is currently imprisoned in Korydallos.
5. On 22 October 2004 criminal complaints were brought against him by the Athens First Instance Prosecutor for procuring and repeated rape.
6. In 2006, on an unspecified date, the Indictment Division of the Athens
Court of Appeal decided to prosecute the applicant and remitted the case to the Athens First Instance Criminal Court (decision no. 303/2006).
7. On 19 July 2006 the Athens First Instance Criminal Court convicted the applicant and sentenced him to ten years' imprisonment (judgment no. 2439/2006).
8. On 21 July 2006 the applicant lodged an appeal with the Athens Criminal Court of Appeal challenging the First Instance court's findings and its evaluation of the evidence.
9. By judgment dated 4 May 2009 the Court of Appeal dismissed the applicant's allegations (judgment no. 1245/2009).
10. On an unspecified date the applicant lodged an appeal on points of law with the Court of Cassation. The appeal was set for hearing on 3 February 2010. It transpires from the case file that these proceedings are still pending.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
